Citation Nr: 1811143	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-21 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the Appellant's discharge is a bar to entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Appellant served in the military from July 2009 to April 2011; he received a discharge under other than honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In written correspondence received by VA in September 2017, prior to the promulgation of a decision by the Board, the Appellant withdrew his appeal for entitlement to Veteran status and VA benefits.


CONCLUSION OF LAW

The appeal for entitlement to Veteran status and eligibility for VA benefits is withdrawn and the Board does not have appellate jurisdiction to review the claim.  38 U.S.C. §7105(d)(5) (2012); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The law provides that VA has specific duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, inasmuch as the appellant has withdrawn his appeal, there is no need to address any deficiencies in providing notice or assistance to the appellant.

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Appellant.  38 C.F.R. § 20.204.

In a letter received by VA in September 2017, the Appellant withdrew his appeal for entitlement to Veteran status and eligibility for VA benefits.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


